IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEREYK MORRIS,                               : No. 65 EM 2021
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA                 :
MICHAEL ZAKEN,                               :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Habeas Corpus is DENIED.